DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the amendment dated 1/7/2022 have been fully considered but they are not persuasive.  
In response to the Applicant’s argument that the actuator of the gripping tool in the Beyer-Shinohara combination is not ‘configured to act in the horizontal plane thereby compensating for vessel movements’, the Examiner disagrees.  Specifically, as seen in at least Figure 1, the actuator of Shinohara (7) exists in the x-y plane therefore it is configured to impart horizontal movement.  Likewise, ‘vessel movements’ is decidedly vague and therefore could be interpreted as vessel movements due to a multitude of factors including equipment vibrations, jack-up leg settlement, movements to the vessel due to the installation of the elongated element (e.g. changing the balance of the vessel by moving the elongated element) etc.  As such, the Beyer-Shinohara combination meets the limitations of the claim as written.  Should the Applicant be specifically looking to claim the actuator accommodates certain types of movements or is used for certain situations, then it should be appropriately added to the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 7, 9, 10, 13, 16, 17, 19, 23-25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (“New Bauer Flydrill System Drilling Monopoles at Barrow Offshore Wind Farm, UK”) in view of Shinohara (JP 2007/032017).
Regarding claims 1, 23, 28 and 29, Beyer discloses a device and method for placing a slender object on the sea floor from the deck of a vessel for a wind turbine monopile [Title] comprising: a lifting means to hoist the object [Figures 8 & 9]; an upending tool connected to an edge of the vessel to circumferentially engage the slender object at a first position and pivot it about the deck to upend it [Figures 10 & 11]; a gripping tool connected to an edge of the vessel to circumferentially engage the slender object at a second position spaced from the first position [Figure 11].
Beyer is silent as to the use of an actuator system to operate/control the upending and gripping tools.
Shinohara teaches a device and method for placing a slender object on the sea floor from the deck of a vessel comprising: an actuator system [7] configured to act on an upending tool and gripping tool to control/damp movements of the slender object in the horizontal plane with respect to the vessel [Abstract – Solution; at least Figure 1].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Beyer by adding the actuator system as described by Shinohara to improve the pile driving (slender object placing) accuracy [Abstract - Solution].
Regarding claim 2, Shinohara further teaches the first and second circumferential parts are spaced apart in the longitudinal direction of the object [Figure 1].

Regarding claim 7, Beyer further discloses the vessel includes a dynamic positioning system [Page 4, paragraph 2]. As such, it would have been obvious to one or ordinary skill in the art to utilize it to control the gripper tool as well since it is fixed to the vessel.
Regarding claim 9, Beyer further discloses the gripping unit includes a support frame that is connected to the edge of the vessel [Figure 11].
Regarding claim 10, Beyer further discloses the upending tool is pivotally connected to the deck of the vessel [Figure 11].
Regarding claim 13, although the Beyer-Shinohara combination is silent as to the actuator system specifically being a hydraulic cylinder, it would have been obvious to one of ordinary skill in the art to utilize a well-known cylinder actuation system for it intended purpose within the context of the invention. Furthermore, based off what’s shown in Figure 1, it appears to be a hydraulic cylinder.
Regarding claims 16 and 17, Beyer further discloses the upending tool and gripping tool comprises an openable and re-closeable ring structure having a plurality of actuated guide arms [Figure 11].
Regarding claim 19, Beyer further discloses the two spaced apart ring structures form a cage like structure [once engaged with the object, Figure 11].
Specifically regarding method claims 24-26 it would have been obvious to one of ordinary skill in the art that the wind turbine monopole installation system of the Beyer-Shinohara combination in its normal and usual operation, would necessarily perform the method as claimed by the Applicant.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Beyer-Shinohara combination as applied to claims 1, 2, 4, 7, 9, 10, 13, 16, 17, 19, 23-25, 28 and 29 above, and further in view of Angelov (US 2013/0211524).
The Beyer-Shinohara combination 1s silent as to the apparatus having a sensing system.
Angelov teaches an upending system for a slender object comprising a sensing system to measure an inclination of the slender object [Paragraph 43].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of the Beyer-Shinohara combination by adding the inclination sensor system as described by Angelov to increase safety of the operation by maintaining the loads on the lifting/upending/gripping equipment to within their design capacities.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Beyer-Shinohara combination as applied to claims 1, 2, 4, 7, 9, 10, 13, 16, 17, 19, 23-25, 28 and 29 above, and further in view of Mulderij (US 2007/0370068) or (US 10167852).
The Beyer-Shinohara combination fails to disclose the upending device further comprising
telescopically extensible hooks to engage the lower end of the slender object.
Mulderij) teaches an upending device comprising telescopically extensible hooks [6, 7, 8, 9, 10; Figures 1-5].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of the Beyer-Shinohara combination by adding the extensible hook mechanism as described by Mulderij to relieve some of the force on the upending device arms by transferring it to the hooks. This would both increase control of the slender object, the size of slender object able to be controlled by the device, and the overall safety.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619